          Case 1:11-cv-03743-LGS Document 902 Filed 07/26/19 Page 1 of 3

                                           SIDLEY AUSTIN LLP
                                           ONE SOUTH DEARBORN STREET
                                           CHICAGO, IL 60603
                                           +1 312 853 7000                                                               CKENNEY@SIDLEY.COM
                                           +1 312 853 7036 FAX                                                           +1 312 853 4166
                                           AMERICA • ASIA PACIFIC • EUROPE



                                                                     July 26, 2019

Via ECF
Honorable Lorna G. Schofield
United States District Court
Southern District of New York
New York, New York 10007

         Re:      Kassman v. KPMG LLP, Civ. No. 11-cv-3743 (LGS)

Dear Judge Schofield:

         KPMG respectfully submits this renewed pre-motion letter on its proposed Motion to
Dismiss certain Verified Fact Sheets (“VFSs”) and to Strike various VFS allegations pursuant to
Fed. R. Civ. P. (“Rule”) 12(b)(6) and 12(f), as detailed below. 1 This Court asked the parties to
discuss a potential streamlined process by which interested Former Opt-In Plaintiffs (“FOIPs”)
could assert individual Equal Pay Act (“EPA”) claims in this Court, rather than in their home
jurisdictions. KPMG was “willing to compromise” (Dkt. 865) and agreed that a FOIP could
submit a VFS, rather than a full Complaint and a filing fee. To protect KPMG’s right to know the
grounds of each FOIP’s claim, the agreed-upon, Court-approved VFS form required each FOIP
to set forth the essential facts of her EPA claim, verify it under oath, and have her attorney sign it
pursuant to Rule 11. Dkt. 865. 2 The Court ordered that the VFS serves as a complaint “in all
respects.” Id. Each VFS thus must allege sufficient facts “to state a[n EPA] claim to relief that is
plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), to support a
“reasonable inference that the defendant is liable.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
          The FOIPs have now served 452 VFSs (excluding the named plaintiffs and two
withdrawn VFSs, Dkt. 892), 138 of which were amended and several of which were served late.
Despite having had months to prepare their VFSs, and leave following KPMG’s Pre-Motion
Letter to (re)state their EPA claims “in the manner set forth in the Court’s Order Dated February
25, 2019” (Dkt. 885), the vast majority of the VFSs remain facially deficient. For example: (a)
28 still leave blank the space where they were to state the basis for their EPA claim; (b) more
than 100 fail to name any comparator(s) themselves, and many admit that they have no
knowledge of any male doing equal work, much less for higher pay; and (c) over 200 name
purported “comparators” but (i) fail to allege facts as to such males’ or their own job duties, in
some cases resting on conclusory allegations as to the “same title” or “similar” or “equal” work;
(ii) fail to name any comparators who were paid more than the FOIP; and/or (iii) only name men
outside their EPA establishment (office). Plaintiffs attempt to “cure” these defects largely by

1
  KPMG submitted a pre-motion letter on May 24, 2019 (Dkt. 879) (the “Pre-Motion Letter”), which it incorporates
by reference and moves instanter to file as Exhibit A. On June 3, 2019, the Court allowed FOIPs to amend their
VFSs in response to KPMG’s Pre-Motion Letter and thus denied it “without prejudice to renewal.” Dkt. 885.
2
  This included “identify[ing] each male (full name, if possible) that you are aware did equal work to you; the time
period you and he did equal work; why you understand that you performed equal work to each such male; and
whether you believe you were paid less than each such male because of your gender.” VFS § II.1 (emphasis added).
                         Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships.
          Case 1:11-cv-03743-LGS Document 902 Filed 07/26/19 Page 2 of 3




Honorable Lorna G. Schofield
Page 2
attaching to every VFS an unverified, counsel-supplied addendum which, across the VFSs, name
over 12,000 purported male comparators (“Attorney Addendum”), often going beyond a FOIP’s
job title and practice area (yet still defective even if they do not). 3 This is plainly improper and
not even a VFS “allegation.” Counsel could help compute damages and note which
“comparators” identified by a FOIP were higher-paid, given counsel’s access to confidential pay
data, but were not authorized to substitute their own “data dump” for a FOIP’s lack of verified
facts. VFS §§ II.1, V. The FOIPs have had ample opportunity to state and amend their EPA
claims. Deficient VFSs and/or allegations should be dismissed and/or stricken.
I. All VFSs That Fail To Adequately Allege An EPA Claim Should Be Dismissed.
        Each VFS, which serves as a FOIP’s complaint “in all respects” (Dkt. 865), must meet
the EPA’s “demanding” pleading standard and “include sufficient factual matter, accepted as
true to permit the reasonable inference that the relevant employees’ job content was substantially
equal.” E.E.O.C. v. Port Auth. of N.Y. & N.J., 768 F.3d 247, 55-56 (2d Cir. 2014) (internal
quotations and citations omitted); Dkt. 831 at 58. The employees being compared also must
“work in a single ‘establishment,’” which means the same office given Plaintiffs’ failure to
allege “unusual circumstances” warranting a multi-office establishment. Dkt. 831 at 54-56.
Hundreds of VFSs, including most amended VFSs, fail to meet these standards.
         KPMG thus proposes to move to dismiss for failure to state a claim any VFS that: (a)
fails in the VFS itself to identify any comparators; (b) names alleged comparators, but (i) fails to
allege any job content (e.g., lists names only), (ii) includes only conclusory boilerplate (e.g., of
“substantially equal work” or “similar work”) but not actual job content, or (iii) alleges job
content that, even if true, fails “to permit the reasonable inference that the relevant employees’
job content was substantially equal,” Port Auth., 768 F.3d at 255; (c) fails in the VFS itself to
name any comparators who were paid more than the FOIP; and/or (d) names only alleged
comparators in different offices from the FOIP’s, thus failing the EPA’s “same establishment”
requirement. Plaintiffs’ tactics, devoid of specific job content and/or legally sufficient
“comparators” (if any), involves the precise “roll call” approach that courts have rejected. See
Dkt. 831 at 58 (plaintiff must plausibly show “the congruity and equality of actual job content
between the plaintiff and comparator”) (emphasis added) (quoting Port Auth., 768 F.3d at 255);
Chiaramonte v. Animal Med. Ctr., 677 Fed. Appx. 689, 692 (2d Cir. 2017) (rejecting “roll call”
of comparators and salaries without explanation as to the work each comparator performed).
II. FOIPs Who Filed Bankruptcy But Did Not Schedule EPA Claims Should be Dismissed.
        Several FOIPs disclosed prior bankruptcy filings in their VFSs. 4 Any such FOIP who
failed to disclose her EPA claim as an “asset” in bankruptcy must be dismissed for lack of
standing to pursue her claims here and/or due to judicial estoppel. See 11 U.S.C. § 521; Kassner

3
  An example of an Attorney Addendum was filed under seal on June 3, 2019.
4
  “A court may, however, consider documents attached to the complaint, statements or documents incorporated into
the complaint by reference, matters of which judicial notice may be taken, public records, and documents that the
plaintiff either possessed or knew about, such as the [release] Agreement, and relied upon, in bringing the suit.”
Young Min Lee v. New Kang Suh Inc., 2019 WL 689085, at *1 (S.D.N.Y. Feb. 15, 2019) (citing Kleinman v. Elan
Corp., 706 F.3d 145, 152 (2d Cir. 2013)).
         Case 1:11-cv-03743-LGS Document 902 Filed 07/26/19 Page 3 of 3




Honorable Lorna G. Schofield
Page 3
v. 2nd Ave. Deli. Inc., 2005 WL 1018187, at *2 (S.D.N.Y. Apr. 29, 2005) (“Since the bankruptcy
estate retains any unscheduled assets…the debtor loses all rights to pursue an undisclosed cause
of action in his own name.”); BPP Illinois, LLC v. Royal Bank of Scotland Grp. PLC, 859 F.3d
188, 192 (2d Cir. 2017) (“Judicial estoppel will prevent a party who failed to disclose a claim in
bankruptcy proceedings from asserting that claim after emerging from bankruptcy.”).
III. FOIPs Who Assert Time-Barred Claims or Signed Claim Releases Should be Dismissed.
        Several FOIPs’ EPA claims are wholly (or in some cases partly) time-barred including
because: (1) the factual allegations in the VFS demonstrate that the FOIP had prior knowledge of
her potential EPA claim (including, for example, where she pled that she executed a release of
claims, and thus had notice of a plausible claim at that time) and thus is not entitled to tolling
under the Court’s prior Orders (Dkts. 413, 865), and without tolling such claim is time-barred;
and/or (2) the FOIP failed to allege, or plead sufficient facts plausibly showing, a willful
violation, and, as such, her claim is subject to a two-year limitations period and she has no claim
within such period. 29 U.S.C. § 255(a). Furthermore, FOIPs who pled in their VFSs that they
executed pre-litigation releases of claims (e.g., following their employment separation) are
barred from pursuing their EPA claims because they waived such claims. See Young Min Lee,
2019 WL 689085, at *2 (granting Rule 12(b)(6) motion to dismiss claims under the Fair Labor
Standards Act (“FLSA”) (of which the EPA is a part) where employee signed pre-litigation
release, and holding that Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir.
2015), only bars post-litigation private FLSA “releases entered into under Federal Rule of Civil
Procedure 41”); Gaughan v. Rubenstein, 261 F.Supp.3d 390, 399-402 (S.D.N.Y. 2017) (same).
IV. All Attorney Addenda, and All Allegations as to Invalid “Comparators,” Unsupported
    Claims, and Damages Unrecoverable Under the EPA, Should Be Stricken.
        Substantial portions of the VFSs should be stricken, from both entirely deficient VFSs
and any VFSs that KPMG intends to answer, for reasons stated above and in KPMG’s Pre-
Motion Letter, including: (1) all Attorney Addenda, which as noted are neither verified
allegations by the FOIP nor authorized by this Court’s Order (Dkt. 865); and (2) all VFS
allegations as to (i) any named “comparator” for whom no job duties were alleged and/or who
worked in a different establishment than the FOIP, (ii) any damages that are not recoverable
under the EPA (e.g., emotional distress or promotion denial damages), and/or (iii) all deficiently
pled “willful violation” claims (e.g., boilerplate tracking of the statutory standard). See Rule
12(f) (court may strike “redundant, immaterial, [or] impertinent matter”); McLaughlin v.
Richland Shoe Co., 486 U.S. 128, 133 (1988) (must show “that the employer either knew or
showed reckless disregard for” the unlawfulness of its conduct). This is critical to efficient
resolution of the FOIPs’ claims, and to avoid undue discovery and other burdens on KPMG.
V. Parties to Confer on Proposed Briefing Schedule and Page Limits
       KPMG proposes that the Parties meet and confer on a proposed briefing schedule and
page limits.
                                                 Respectfully submitted,
                                                 /s/ Colleen M. Kenney
                                                 Colleen M. Kenney
